 

Exhibit 10.15

 

Confidential Settlement and License Agreement

 

This Confidential Settlement and License Agreement (“Agreement”) is effective as
of December 3, 2015 (“Effective Date”) between Vringo, Inc, a corporation
organized under the laws of Delaware having its principal place of business at
780 Third Avenue, 12th Floor, New York, New York 10017 for itself and on behalf
of its Affiliates (individual and together “Vringo”) and ZTE Corporation, a
corporation organized under the laws of China and having its principal place of
business at ZTE Plaza, Keji Road South, Hi-Tech Industrial Park, Nanshan
District, Shenzhen, P.R. China, for itself and on behalf of its Affiliates
(individually and together “ZTE”).

 

Vringo and ZTE are each individually hereinafter also referred to as “Party”
and, collectively, as the “Parties.” Capitalized terms shall have the meanings
ascribed to them in Section 1 and elsewhere in this Agreement.

 

WHEREAS, Vringo and ZTE are engaged in multiple, worldwide litigations,
administrative proceedings and regulatory proceedings including, but not limited
to, those identified in Exhibit 1 regarding, among other issues, patent
infringement, patent invalidity, breach of contract, competition law, and FRAND
(the “Litigations”); and

 

WHEREAS, Vringo and ZTE believe it is in their best interests to amicably
resolve the worldwide Litigations.

 

NOW, THEREFORE, in consideration of the foregoing, the covenants hereafter set
forth, for other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Parties agree as follows:

 

1.0DEFINITIONS

 

1.1           “Affiliate” means, with respect to a Person, any other Person
directly or indirectly Controlling, Controlled by, or under common Control with,
such Person as of the Effective Date.

 

1.2           “Claims” shall mean, collectively, all losses, liabilities,
damages, costs and expenses (including but not limited to attorneys’ fees, court
costs and related costs) of any type or nature whatsoever, and all claims,
demands, suits, actions, causes of action or other proceedings of any type or
nature whatsoever relating thereto.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

 

 

1.3           “Control” means, with respect to a Person, (a) ownership or
control of greater than fifty percent (50%) of the equity securities
representing the right to vote for the election of directors or other managing
authority of such Person, or (b) possession of the power, - directly or
indirectly, to direct the policies or management that guide the ongoing
activities of such Person, including specifically the ability to direct the
management of such Person to comply with the terms of this Agreement.

 

1.4           “ZTE Licensed Product” means any Terminal Device or Infrastructure
Equipment that is: (i) manufactured by or for ZTE and/or its Affiliates; or (ii)
is offered for sale, leased, purchased, licensed, imported, exported, supplied,
or otherwise provided by, for, or to ZTE and/or its Affiliates under a brand
name or trademark of Z IE or one of its Affiliates.

 

1.5           “Terminal Device” means any wireless terminal and modem device
(including module and external modern) designed to be compatible with the
Licensed Standards, whether fixed, mobile, vehicular, portable, wearable, or
hand-held, having RF transmit or RF receive capabilities, which device is
designed in whole or in part for wireless voice or data communications,
including without limitation handsets (including without limitation low/voice
centric phones, smart phones, feature phones, enhanced phones,
multimedia-centric phones, wireless-enabled desktop phones, personal digital
assistants, multi-media terminals, data terminals, laptop or notebook computers,
fixed wireless telephones, and mobile wireless telephones and wireless-enabled
PDAs), datacard, mobile router, CPE,wireless modules, computers (including
without limitation MIDs, UMPCs, desktops, net books, notebooks, tablets, and
laptops), consumer electronic devices, smartwatch, Intelligent projector and
knock-down units.

 

1.6           “Infrastructure Equipment” means any infrastructure equipment
designed to be compatible with the Licensed Standards and related service and
support equipment, including but not limited to base transceiver stations
(including but not limited to access points, baseband units, remote radio units,
BTSs, NodeBs, eNodeBs), precision clock synchronizers (including but not limited
to GPS satellite receivers that are not intermediate products or consumer
devices), transcoders, voice processing units, media gateways (including but not
limited to VoIP gateways), base transcoders, base station controllers (including
but not limited to 2G BSCs, 3G RNCs and CDMA2000-BSCs), IP gateways and routers
(including but not limited to packet data gateways, home agents, packet data
serving nodes, serving gateways, packet data network gateways (PGWs), access
service network gateways, serving GPRS support nodes (SGSNs), gateway GRPRS
support nodes (GGSNs), customer premises equipment compatible with the ATM
Standard, femtocells, femtocell controllers, picocell, picocell controllers,
generic network access (GAN) controllers, ATM switches, mobility management
entities (MMEs), packet control units, mobile service switching centers,
management centers (MSCS/MSCe) (including but not limited to element managers,
network managers, operation and maintenance centers and wireless broadband
managers), network management centers, location registers (including but not
limited to home subscriber servers), equipment identity registers,
authentication centers, internet service servers, peer-to-peer servers, charging
gateways, policy controllers, other controllers (including but not limited to
controllers with policy and charging enforcement functions, interrogating-call
session control functions, serving-call session control functions, and
proxy-call session control functions, and media gateway control functions), and
application servers.

 



 

 2    

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

1.7           “Person” means any individual, corporation, partnership, limited
liability company, company, firm, joint venture, association (including trust
association), joint-stock company, trust, unincorporated organization,
governmental authority, organization or other entity.

 

1.8           “Third Party” means any Person other than Vringo, ZTE and their
respective Affiliates.

 

1.9           “Licensed Standards” means 2G Licensed Standards, 3G Licensed
Standards, 4G Licensed Standards, and other standards currently or subsequently
promulgated by standards setting organizations such as ETSI, 3GPP, 3GPP2, IEEE,
ARIB, OMA, ITU-T, and IETF.

 

1.10         “2G Licensed Standards” means the following recognized standards
officially promulgated by one or more standards-setting organizations: TIA/EIA
54/136, GSM, GPRS, EDGE, TIA/EIA95, PDC, PHS, iDen, DECT, and TETRA.

 

1.11         “3G Licensed Standards” means the following recognized standards
officially promulgated by one or more standards-setting organizations: WCDMA
(FDD and TDD) and TD-SCDMA including without limitation UMTS, HSDPA, HSUPA, HSPA
and HSPA+ (including updates, revisions and evolutions of all these, provided
the technical character of the standard in question is not fundamentally
altered), CDMA2000 1XRTT, CDMA 2000 EV-DV, CDMA 2000 EV-DO Rev A, and CDMA2000
EV-DO, Rev B, (including updates, revisions and evolutions of all these,
provided the technical character of the standard in question is not
fundamentally altered), and WIMAX.

 

1.12         “4G Licensed Standards” means the following recognized standards
officially promulgated by one or more standards-setting organizations: the OFDM
and/or OFDMA-based standard resulting from the Long Term Evolution (LTE) project
and the Long Term Evolution Advanced (LTE Advanced) project (both including
SAE), each within the 3GPP beginning with Release 8 and any and all subsequent
releases, and all improvements and revisions thereto.

 

1.13         “Change of Control” means, with respect to a Person: (a) a
transaction or series of related transactions that results in the sale or other
disposition of all or substantially all of such Person’s assets; or (b) a merger
or consolidation in which such Person is not the surviving corporation or in
which, if such Person is the surviving corporation, the shareholders of such
Person immediately prior to the consummation of such merger or consolidation do
not, immediately after consummation of such merger or consolidation, possess,
directly or indirectly through one or more intermediaries, a majority of the
voting power of all of the surviving entity’s outstanding stock and other
securities and the power to elect a majority of the members of such Person’s
board of directors; or (c) a transaction or series of related transactions
(which may include a tender offer for such Person’s stock or the issuance, sale
or exchange of stock of such Person) if the shareholders of such Person
immediately prior to the initial such transaction do not, immediately after
consummation of such transaction or any of such related transactions, own,
directly or indirectly through one or more intermediaries, stock or other
securities of the entity that possess a majority of the voting power of all of
such Person’s outstanding stock and other securities and the power to elect a
majority of the members of such Person’s board of directors. “Change of Control”
includes any Change of Control that results from a bankruptcy proceeding
involving a Person.

 



 

 3    

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

1.14         “Licensed Patents” means the patents currently owned by Vringo and
any of its Affiliates (including all family members, applications pending, and
later-filed applications claiming priority currently owned patents or pending
applications), or acquired by Vringo or any of its Affiliates (including all
family members, applications pending, and later-filed applications claiming
priority currently owned patents or pending applications) that are declared
essential to, believed by Vringo to be essential to, or found to be essential to
any of the Licensed Standards, including but not limited to all patents and
applications purchased from Nokia Corporation and listed in Exhibit 2.

 

1.15         “Unlicensed Patents” means any patent currently owned or acquired
by Vringo and any of its Affiliates (including all family members, applications
pending, and later-filed applications claiming priority to currently owned
patents or pending applications) that is not a Licensed Patent.

 

2.0CONFIDENTIALITY

 

2.1         The Parties agree to maintain as strictly confidential this
Agreement and any proprietary information disclosed under, or as a result of or
during the negotiation of, this Agreement or any amendment hereto, and shall
only use such information for the purpose of performing under and/or enforcing
this Agreement and for no other purpose, and may disclose it only to their
officers, directors, or employees on a need-to-know basis, except that each
Party or its Affiliates may disclose or use this Agreement or any such
proprietary information as follows:

 

2.1.1           to the extent such information is public information, except as
a result of the breach of this Section 2.1;

 

2.1.2           by publishing and distributing a Current or Periodic Report
filed pursuant to the Securities Exchange Act of 1934 (which shall be subject to
advance written consent by the other Party, which consent shall not be
unreasonably withheld or delayed), which may only contain the fact of the
execution of this Agreement and the Parties hereto but the Settlement Payment
set forth in Section 4.1 shall not be disclosed (except as may be required
pursuant to Section below);

 

2.1.3           in response to a subpoena or as is required by a court or an
arbitral order or other legal process; provided, that the entity making such
disclosure or use shall use best efforts to obtain appropriate confidentiality
protections (e.g., having such disclosures covered by a protective order or
other comparable protections) prior to making such disclosure or use and shall
provide the other Party with written notice at least 14 days prior to the
required disclosure;

 



 

 4    

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

2.1.4           with advanced written consent from ZTE (not to be unreasonably
withheld or delayed), in confidence by Vringo to other parties to the extent
required by audit;

 

2.1.5           to satisfy Shenzhen Stock Exchange, Hong Kong Stock Exchange,
SEC, NASDAQ or other U.S. or foreign statutory, regulatory, taxation, or
administrative requirements (which information shall be subject to advance
review and comment by the other Party, which comment shall not be unreasonably
withheld or delayed);

 

2.1.6           to any other government agency or body in the United States or
in the People’s Republic of China (including but not limited to Hong Kong
Special Administrative Region) specifically requiring such disclosure but in no
event shall a Party precipitate a request for such disclosure from such
government agency or body. The Party receiving such request must notify the
other Party within fourteen (14) business days of receiving such request, to the
extent permitted by law;

 

2.1.7           in a legal proceeding between the Parties or their Affiliates or
if required to enforce rights under this Agreement (provided that the Parties
shall request that the court enter a protective order covering such information
and the other Party is provided written notice at least 14 days prior to such
disclosure);

 

2.1.8           to a potential acquirer, in connection with a potential
acquisition of all or any material part of any of the business of a Party,
provided that the potential acquirer agrees in advance to maintain the
confidentiality of the information with obligations no less restrictive than
those contained in this Section;

 

2.1.9           to its accountants, bankers, attorneys, or other financial and
legal advisors, subject to obligations of confidentiality no less restrictive
than those contained in this Section and/or privilege;

 

2.1.10         to the extent otherwise required by law, provided, that the Party
making such disclosure or use shall use best efforts to obtain appropriate
confidentiality protections (e.g., having such disclosures covered by a
protective order or other comparable protections) prior to making such
disclosure or use and shall provide the other Party with written notice at least
14 days prior to the required disclosure; or

 

2.1.11         in the course of, any appeal filed by Vringo challenging any
invalidity finding by the State Intellectual Property Office of the People’s
Republic of China as to any of the Licensed Patents, either party may disclose
that this Agreement prohibits ZTE from opposing such appeal or participating in
any arguments supporting the invalidity of the Licensed Patents, except where
expressly required to do so under applicable law.

 



 

 5    

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

3.0RELEASE AND LICENSE

 

3.1           License. Upon receipt by Vringo of the Settlement Payment and
expressly conditioned upon such receipt of the Settlement Payment, Vringo and
its Affiliates grant to ZTE and its Affiliates a nonexclusive, non-transferable,
worldwide perpetual license, without the right to sublicense, under the Licensed
Patents to make, have made (subject to the limitations set forth in Section
3.1.1), use, offer to sell, sell, and import ZTE Licensed Products, in each
case, during the Term of this Agreement.

 

3.1.1           The rights to “have made” ZTE Licensed Products pursuant to
Section 3.1 above applies only to the extent that (a) such ZTE Licensed Products
are under contract by a Third Party manufacturer for ZTE or its Affiliates and
are supplied by such Third Party manufacturer solely to ZTE or its Affiliates
(or directly to their customers on behalf of ZTE and its Affiliates) and to no
other Person, and (b) such ZTE Licensed Products are not re-sold back to, or on
behalf of, such Third Party manufacturer or its Affiliates.

 

3.1.2           No other license, immunity, release, interest, authorization, or
other right under any intellectual property rights is granted or conveyed under
or pursuant to this Agreement, other than those expressly mentioned in this
Agreement, whether directly, by implication, by reason of estoppel, or
otherwise. Without limiting the generality of the foregoing, (a) any license
granted to ZTE and its Affiliates is personal and no license, immunity, release,
interest, authorization, or other right to any Third Party under any of the
Licensed Patents is granted under or pursuant to this Agreement, and (b) the
Parties acknowledge and agree that ZTE is not providing Vringo with any
compensation under this Agreement for any license that would benefit a Third
Party and that Vringo does not hereby authorize any Third Party to practice any
of the Licensed Patents. In the event that this Agreement is construed by a
court or other competent tribunal to grant any rights or authorizations under
the Licensed Patents to Third Parties, the Parties agree to negotiate in good
faith and amend this Agreement to eliminate to the maximum extent possible any
such grant of rights to a Third Party under the Licensed Patents.

 



 

 6    

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

3.2        Covenant by Vringo.

 

3.2.1           Upon receipt by Vringo of the Settlement Payment, Vringo, on
behalf of itself and its predecessors, successors, assigns and Affiliates, and
any and all companies which it Controls, each hereby covenant not to assert at
any time, and agrees not to, at any time hereafter, either directly or
indirectly, initiate, assign, maintain or prosecute, continue to pursue or in
any way knowingly aid or assist in the initiation, maintenance or prosecution
of, in any judicial, administrative or other proceeding in any country of the
world, against ZTE and/or its Affiliates (and for ZTE and each ZTE Affiliate:
(1) all subsidiaries, parents, predecessors, successors and assigns, and their
past and present managers, members, agents, employees, servants, attorneys,
officers, or directors; (2) customers of ZTE Licensed Products, but only as to
the use, sale, import or offer for sale of ZTE Licensed Products and not as to
any other product, component, equipment, software, or data and not as to
customer’s use, sale, import, or offer for sale of ZTE Licensed Products in
combination with other products, components, equipment, software, or data not
supplied by ZTE to the extent such combination infringes the Licensed Patents
through operation or functionality that exists, in whole or in part, outside of
the ZTE Licensed Products; and (3) any entities covered by ZTE’s “have-made”
rights in Section 3 above, including OEM and other manufacturers, parts
manufacturers, suppliers, but only with respect to such activities that are
covered by ZTE’s “have-made” rights in Section 3 above with regard to ZTE
Licensed Products) the following claims: (a) any claim, demand or cause of
action at law or otherwise, for infringement (including without limitation
direct, contributory, and inducement) of the Licensed Patents based in whole or
in part upon any ZTE Licensed Product; (b) any other claim, right, action or
demand of action whatsoever in law or in equity, which was asserted or could
have been asserted against ZTE or its Affiliates in the Litigations based on
facts and occurrences prior to the Effective Date, except with respect to the
rights and obligations of the Parties under this Agreement; or (c) any claim,
demand or cause of action at law or otherwise, for infringement (including
without limitation direct, contributory, and inducement) of any Licensed Patent.
The foregoing notwithstanding, Vringo shall be entitled to continue any appeals
or regulatory proceedings involving the validity of any of the Licensed Patents
and ZTE shall not oppose such appeal or participate in any arguments supporting
the invalidity of the Licensed Patents except where expressly required to do so
under applicable law.

 

3.2.2           Upon receipt by Vringo of the Settlement Payment, Vringo and its
Affiliates will not provide and shall cease providing assistance to any Third
Party in any way with regard to any claim filed against ZTE or its Affiliates
anywhere in the world. This non-assistance provision includes, but is not
limited complaints before courts, administrative agencies, and or other
authorities anywhere in the world. Notwithstanding the foregoing, Vringo and its
Affiliates may comply with any court order or validly issued subpoena but will
provide ZTE with at least fourteen (14) days written notice before providing any
document or other information to a Third Party including, but not limited to,
this Agreement and/or correspondence between ZTE and Vringo. Vringo and its
Affiliates shall have no obligation to oppose any court order or validly issued
subpoena, or to seek a protective order. If ZTE files a motion seeking a
protective order from a court against the disclosure of such documents or other
information to a Third Party, and provides notice to Vringo of such motion,
Vringo shall refrain from disclosing the subject documents and information
pending an order from the court.

 



 

 7    

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

3.3         Covenant by ZTE.

 

3.3.1           Upon receipt by Vringo of the Settlement Payment, ZTE, on behalf
of itself and its predecessors, successors, assigns and Affiliates, and any and
all companies which it Controls, each hereby covenant not to assert at any time,
and agrees not to, at any time hereafter, either directly or indirectly,
initiate, assign, maintain or prosecute, continue to pursue or in any way
knowingly aid or assist in the initiation, maintenance or prosecution of any
judicial, administrative or other proceeding in any country of the world,
against Vringo and/or its Affiliates (and for Vringo and each Vringo Affiliate:
all subsidiaries, parents, predecessors, successors and assigns, and their past
and present managers, members, agents, employees, servants, attorneys, officers,
directors) (a) any declaratory judgment or other action claiming invalidity or
non-infringement of the Licensed Patents; (b) any action in any patent office
challenging the validity of any of the Licensed Patents; (c) any action or file
any complaint before any agency, commission, or regulatory body claiming
anticompetitive conduct by Vringo with regard to the Licensed Patents or
licensing or enforcement of any such patent; or (d) any other claim, right,
action or demand of action whatsoever in law or in equity, which was asserted or
could have been asserted against Vringo or its Affiliates in the Litigations
based on facts and occurrences prior to the Effective Date, except with respect
to the rights and obligations of the Parties under this Agreement. For actions
pending prior to the Effective Date, see Consideration and Dismissal, Section 4
below.

 

3.3.2           [***]

 

3.4         Release by Vringo of ZTE. Upon receipt by Vringo of the Settlement
Payment and expressly conditioned upon such receipt of the Settlement Payment,
Vringo, on behalf of itself and its predecessors, successors and assigns, and
any and all companies which it Controls, hereby releases and forever discharges
ZTE and its Affiliates (and for ZTE and each ZTE Affiliate: (1) all
subsidiaries, parents, predecessors, successors and assigns, and their past and
present managers, members, agents, employees, servants, attorneys, officers, or
directors; (2) customers of ZTE Licensed Products, but only as to the use, sale,
import or offer for sale of ZTE Licensed Products and not as to any other
product, component, equipment, software, or data and not as to customer’s use,
sale, import, or offer for sale of ZTE Licensed Products in combination with
other products, component, equipment, software, or data not supplied by ZTE to
the extent such combination infringes the Licensed Patents through operation or
functionality that exists, in whole or in part, outside of the ZTE Licensed
Products; and (3) any entities covered by ZTE’s “have-made” rights in Section 3
above, including OEM and other manufacturers, parts manufacturers, suppliers,
but only with respect to such activities that are covered by ZTE’s “have-made”
rights in Section 3 above with regard to ZTE Licensed Products) from any and all
Claims, demands, losses and causes of action of any kind whatsoever, at law or
otherwise, whether known or unknown, suspected or unsuspected, discoverable or
undiscoverable, or claimed or unclaimed, based in whole or in part upon the
Licensed Patents or arising out of the facts, events or occurrences prior to the
Effective Date underlying or giving rise to or otherwise related to the
Litigations, in each case except with respect to the rights and obligations of
the Parties under this Agreement.

 



 

 8    

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

3.5         Release by ZTE of Vringo. Upon receipt by Vringo of the Settlement
Payment and expressly conditioned upon such receipt of the Settlement Payment,
ZTE, on behalf of itself and its predecessors, successors and assigns, any and
all companies which it Controls, and any entities covered by ZTE’s “have-made”
rights in Section 3 above but only with respect to such activities that are
covered by ZTE’s “have-made rights” in Section 3 above with regard to ZTE
Licensed Products, hereby releases and forever discharges Vringo and its
Affiliates (and for Vringo and each Vringo Affiliate: all subsidiaries, parents,
predecessors, successors and assigns, and their past and present managers,
members, agents, employees, servants, attorneys, officers, or directors) from
any and all Claims, demands, losses and causes of action of any kind whatsoever,
at law or otherwise, whether known or unknown, suspected or unsuspected,
discoverable or undiscoverable, or claimed or unclaimed, based in whole or in
part upon the Licensed Patents, or arising out of the facts, events or
occurrences prior to the Effective Date underlying or giving rise to or
otherwise related to the Litigations, in each case except with respect to the
rights and obligations of the Parties under this Agreement.

 

3.6         [***]

 

3.7         The Parties to this Agreement, and each of them, acknowledge that
(a) they may have sustained damage, loss, cost or expense that are presently
unknown and unsuspected, and that such damage, loss, cost or expense as may have
been sustained may give rise to additional damage, loss, cost or expense in the
future; (b) this Agreement has been negotiated and agreed upon in light of this
situation, and the releases under Sections 3.4 and 3.5 are intended to include a
release of presently unknown and unsuspected claims; and (c) they expressly
waive any and all rights which they may have, excluding the rights granted by
this Agreement, under any federal, state or other statute or common law
principle in the United States or statutes, laws or principles outside of the
United States to the contrary.

 

3.8         Each Party acknowledges that there is a risk that subsequent to the
execution of this Agreement they may discover additional wrongful acts of the
other related to the Licensed Patents or the subject matter of the Litigations,
or may discover, incur, suffer or sustain injury, loss, damage, costs,
attorneys’ fees, expenses, or any of these, which are in some way caused by or
connected with the Licensed Patents or the subject matter of the Litigations, or
which are unknown and unanticipated as of the date hereof, or which are not
presently capable of being ascertained; and, further, that there is a risk that
such injury, loss, and damages as are known may become more serious than such
Party now expects or anticipates. Nevertheless, each Party acknowledges that
this Agreement has been negotiated and agreed upon in light of that realization,
and intends its release to include unknown and unsuspected claims within the
scope of the subject matter of the release.

 

4.0CONSIDERATION AND DISMISSAL

 

4.1         Payment by ZTE. Within fifteen days following the Effective Date of
this Agreement, or within fifteen days of the date of the last signature set out
below, or within fifteen days after ZTE receives an invoice from Vringo,
whichever is later, ZTE shall pay Vringo a sum of $21,500,000 US Dollars (the
“Settlement Payment”).

 

4.1.1           The Settlement Payment made under this Agreement shall be made
by wire transfer payable to Vringo, on its own behalf or on behalf of Affiliates
entitled to such payments. All payments made under this Agreement are
irrevocable, unconditional, and non-refundable, including without limitation,
upon termination of this Agreement.

 



 

 9    

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

4.1.2           The Settlement Payment by ZTE to Vringo hereunder shall be in
United States dollars in immediately available funds and shall be made by wire
transfer to such bank account as designated by Vringo to ZTE.

 

4.1.3           The Settlement Payment by ZTE to Vringo hereunder shall be
deemed to satisfy and meet the obligations of any and all monetary sanctions
previously awarded to Vringo or subsequently awarded to Vringo in United States
District Court for the Southern District of New York Case No.
1:14-cv-04988-LAK-FM or United States District Court for the Southern District
of New York Case No. 1:154-cv-00986-LAK-FM. For the avoidance of doubt, ZTE
shall not owe Vringo any further payment resulting from any and all such
monetary sanctions previously awarded to Vringo or subsequently awarded to
Vringo in addition to payments by ZTE to Vringo pursuant to this Agreement.

 

4.1.4           Taxes. ZTE shall be solely responsible for paying any
withholding taxes, value-added taxes or other taxes, levies, fines or charges
(collectively “Withholdings”) with respect to the Settlement Payment such that
Vringo receives from ZTE the full amount set out above for the Settlement
Payment. Each Party shall bear any other taxes due from itself according to its
national tax law. Prior to the Settlement Payment called for in this Section
4.1, Vringo shall provide ZTE with (i) a completed IRS Form W9 and (ii) an
invoice dated as of the payment date including, at a minimum, an invoice number,
the due date, the amount of the payment, a description of the item invoiced
(typically “Settlement Payment”), ZTE’s name and address as listed above, the
name of the party to whom payment should be directed, and the mail and wiring
instructions from Section above.

 

4.1.5           Litigation Settlement. The Parties represent and warrant that
they have not agreed on a reasonable royalty or FRAND compensation for the
Licensed Patents and have entered into this Agreement simply as a matter of
expedience and compromise.

 

4.2         Dismissal. Within ten days following receipt by Vringo of the
Settlement Payment, the Parties shall take all steps necessary to end all
Litigations, including but not limited to those identified in Exhibit 1. The
foregoing notwithstanding, Vringo shall be entitled to continue any appeals or
regulatory proceedings involving the validity of any of the Licensed Patents and
ZTE shall not oppose such appeal or participate in any arguments supporting the
invalidity of the Licensed Patents except where expressly required to do so
under applicable law. ZTE makes no admission of infringement or liability by the
negotiation, execution, or performance of this Agreement. Vringo makes no
admission of liability by the negotiation, execution, or performance of this
Agreement.

 



 

 10    

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

4.3           Regulatory Investigations. Within ten days following receipt by
Vringo of the Settlement Payment, ZTE and its Affiliates shall withdraw all
complaints and other assertions or filings against Vringo or its Affiliates
pending before any regulatory body including, but not limited to, the European
Commission and China’s National Development and Reform Commission. The Parties
shall not initiate an investigation or other inquiry by any regulatory or other
governmental entity against the other Party based on the interaction,
negotiation or behavior of the Parties leading to this Agreement or any conduct
that is the subject of or related to the Litigations. The Parties shall not
attempt to further an ongoing investigation or other inquiry by any regulatory
or other governmental entity against the other Party. If any Party receives a
request from a regulatory or other governmental entity that would require such
Party under applicable law to provide such regulatory or other governmental
entity information pertaining to the other Party relating to or that is based on
the interaction, negotiation or behavior of the Parties leading to this
Agreement or any conduct that is the subject of or related to the Litigations,
the Party receiving such request must notify the other Party within fourteen
(14) business days of receiving such request, to the extent permitted by law.

 

4.4           Non-Enforcement of Injunctions. Within ten days following receipt
by Vringo of the Settlement Payment, the Parties also will jointly undertake
whatever acts are necessary, and Vringo will not oppose, to lift and/or cease
the enforcement of any injunctions or any customs enforcement measures against
ZTE and its Affiliates in all countries in which Vringo has sought an injunction
or customs enforcement against ZTE and its Affiliates, including but not limited
to, Romania, Brazil, the Netherlands, and Germany.

 

4.5           Avoidance of Further Proceedings. Upon the Effective Date, ZTE and
Vringo shall take all reasonably necessary steps to avoid further unnecessary
proceedings in the Litigations between the Effective Date and dismissal of the
Litigations, including but not limited to seeking a continuance of any pending
hearings, including but not limited to the hearings currently scheduled to take
place in courts in Romania, Germany, the United States, and the People’s
Republic of China. This avoidance of further proceedings shall include
submitting the letter attached hereto as Exhibit 3 to the United States District
Court for the Southern District of New York in Case No. 1:14-cv-04988-LAK-FM and
Case No. 1:154-cv-00986-LAK-FM notifying the Court that the Parties have reached
a settlement. The foregoing notwithstanding, Vringo shall be entitled to
continue any appeals or regulatory proceedings involving the validity of any of
the Licensed Patents and ZTE shall not oppose such appeal or participate in any
arguments supporting the invalidity of the Licensed Patents except where
expressly required to do so under applicable law.

 

4.6           Mutual Release. Within ten (10) days following receipt by Vringo
of the Settlement Payment, the Parties shall exchange whatever additional
documents may be required to effectuate mutual cross-releases of all claims and
counterclaims relating to all Litigations, wherein such cross-releases shall be
effective as of the Effective Date of this Agreement.

 

4.7           Bonds and Court Deposits. Within ten (10) days following receipt
by Vringo of the Settlement Payment, the Parties shall exchange whatever
additional documents may be required to effectuate mutual cross-releases of all
bonds and court payments relating to all Litigations, wherein such
cross-releases shall be effective as of the Effective Date of this Agreement. In
each case in Germany in which an appeal currently is pending, each party will,
wherever possible, withdraw all claims and complaints by which such proceedings
were initiated, including where there already have been judgments or decisions
in those original proceedings.

 



 

 11    

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

4.8           No Party shall be responsible for the other Party’s costs, fees
(including attorney fees), expenses, or fines associated with either bringing,
prosecuting or ceasing the proceedings contemplated in this Section or any of
the Litigations.

 

4.9           The Parties agree to work together to prepare any forms necessary
to dismiss any pending actions between them.

 

4.10         The Parties shall take all reasonable steps to give effect to this
Section. Time is of the essence.

 

5.0         TERM AND TERMINATION

 

5.1           Term. This Agreement shall not be binding on the Parties until it
has been signed below by both Parties, at which time it shall be deemed
effective as of its Effective Date.

 

6.0         ASSIGNABILITY

 

6.1           Neither Party may grant or assign any rights or delegate any
duties under this Agreement to any Third Party without the prior written consent
of the other, which shall not be unreasonably withheld, and any attempted
assignment without such consent shall be null and void; provided, however, that
a Party may, without such consent, assign this Agreement in its entirety, and
its rights and obligations hereunder, to the successor in interest to the Party
in connection with a Change of Control of the Party. The acquired Party shall
give the other Party prompt written notice of any Change of Control of the
Party. However, any rights assigned by a Party to an acquiring Third Party shall
not extend beyond those possessed by the Party at the time of the acquisition
and shall exclude the acquiring Third Party’s business at the time of the
acquisition. For the avoidance of doubt, a sale or other transfer of one or more
Licensed Patents and/or Unlicensed Patents to a Third-Party shall not constitute
an assignment requiring written consent under this Section so long as such sale
or transfer to a Third-Party is made subject to the rights and covenants
contained herein. All license rights and covenants contained herein shall run
with the Licensed Patents and/or Unlicensed Patents and shall be binding on any
successors-in-interest or assigns thereof.

 

6.2           For the avoidance of doubt, in the event that ZTE or any ZTE
Affiliate separates, disposes of, or otherwise ceases to control one or more of
its businesses, product lines, or any of the ZTE Affiliates themselves (the
“Separated Entity”), whether by way of a sale, assignment, stock purchase,
merger, establishment of a joint venture, spin-off, or otherwise (a “Separation
Event”), such a Separation Event shall not constitute an assignment of any
rights that would require Vringo’s prior written consent, and neither ZTE nor
any ZTE Affiliate shall lose or have its rights, licenses and covenants under
this Agreement terminated or impaired as a result of such a Separation Event.
Notwithstanding the foregoing, at all times following the occurrence of a
Separation Event, any right, license, release or covenant shall be subject to
the future limitation that such right, license, release or covenant for such
Separated Entity shall extend only to a ZTE Licensed Product that (A) was first
commercially sold by ZTE or its Affiliates prior to the occurrence of such
Separation Event, or (B) is a customary line extension or natural evolution of a
product described in the preceding clause (A), but in no event shall any such
right, license, release, or covenant extend to a ZTE Licensed Product that is
combined, merged, incorporated in or sold with a product, component or device of
a Third Party.

 



 

 12    

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

7.0         AUTHORITY, WARRANTIES, AND INDEMNIFICATION

 

7.1           Each Party hereby represents and warrants to the other Party as
follows: (a) that (i) it is a corporation duly organized and validly existing
under the laws of its place of incorporation; (ii) it has full power and
authority and has taken all corporate action necessary to enter into and perform
this Agreement, (iii) no consent or approval of any other Person is required to
authorize it to enter into this Agreement and to perform its other obligations
hereunder; and (iv) the execution and performance by it of its obligations under
the Agreement will not constitute a breach of, or conflict with, any other
agreement or arrangement, whether written or oral, by which it is bound; and (b)
it has the authority to act on behalf of its Affiliates to the extent that this
Agreement recites undertakings, promises, covenants or obligations of such
Affiliates.

 

7.2           Vringo, with and on behalf of itself and its Affiliates, agrees,
acknowledges, represents, and warrants that: (a) it has all requisite legal
right, power and authority to execute, deliver and perform this Agreement; (b)
it owns the Licensed Patents; (c) no other Third Party owns any right to enforce
or recover for infringement of the Licensed Patents by ZTE or any of ZTE’s
Affiliates; (d) it has not granted and will not grant any licenses or other
rights, under the Licensed Patents or otherwise, that would conflict with or
prevent the licenses, covenants, releases and rights granted to ZTE and its
Affiliates hereunder; (e) there are no liens, conveyances, mortgages,
assignments, encumbrances, or other agreements that would prevent or impair the
full and complete exercise of the terms of this Agreement; and (f) neither
Vringo nor any Vringo Affiliate has assigned any patent or patent application or
other enforcement rights under the Licensed Patents anywhere in the world that
would prevent or impair the full and complete exercise of the terms of this
Agreement.

 

7.3           Vringo and its Affiliates agree (a) to indemnify and hold ZTE and
its Affiliates harmless from any claim brought by any Third Party who claims any
interest in, or any right to recover from ZTE or its Affiliates under, any of
the Licensed Patents; (b) not to grant or assign any ownership rights under the
Licensed Patents unless such grants or assignments are made expressly subject to
the rights granted in this Agreement; and (c) to cooperate with ZTE in defending
against any claim brought by a Third Party claiming any interest in, or any
right to recover under, any of the Licensed Patents.

 



 

 13    

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

7.4           Except as expressly stated in this Agreement, nothing in this
Agreement, or any prior representation or agreement, shall be construed as: (a)
an agreement to bring or prosecute actions against, or ensure the licensing of,
any Third-Party infringers of the Licensed Patents; (b) conferring any license
or other right under any patent or intellectual property right other than the
Licensed Patents; (c) conferring any license or other right under any patent or
intellectual property right from any party other than Vringo or its Affiliates;
or (d) conferring, by implication, estoppel, or otherwise, any license or other
right to use the Licensed Patents except under the licenses and rights
specifically granted hereunder.

 

7.5           Disclaimer. OTHER THAN AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
NEITHER PARTY MAKES ANY OTHER REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED.
EACH PARTY EXPRESSLY DISCLAIMS, ANY WARRANTIES OF VALIDITY, ENFORCEABILITY,
SCOPE, PERFECTION, OR DOMINANCE OF THE LICENSED PATENTS. VRINGO MAKES NO
REPRESENTATION THAT ACTIVITIES THAT CONSTITUTE THE USE AND PRACTICE OF THE
LICENSED PATENTS WILL NOT DIRECTLY OR INDIRECTLY INFRINGE ANY PATENT OR OTHER
PROPRIETARY RIGHT OF ANY THIRD PARTY.

 

8.0GOVERNING LAW, ENFORCEMENT COSTS

 

8.1           This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to its
choice of law or conflicts of law principles. Each of the Parties hereto (a)
hereby submits itself to the exclusive jurisdiction of the federal court located
in the Southern District of New York (or if jurisdiction in such federal court
is not available, then in any New York state court having subject matter
jurisdiction located in New York County), (b) agrees that venue will be proper
as to proceedings brought in any such court with respect to such a dispute, (c)
will not attempt to deny or defeat such personal jurisdiction or venue by motion
or other request for leave from any such court, and (d) agrees to accept service
of process at its address for notices pursuant to this Agreement in any such
action or proceeding brought in any such court. Any party seeking to enforce
this Agreement shall be entitled to recover all reasonable costs and expenses
(including attorney’s fees) in successfully enforcing this Agreement.

 

9.0WAIVER

 

9.1           No provision of this Agreement may be waived orally, but only by a
written instrument signed by the Party against whom enforcement of such waiver
is sought. Neither the failure of any Party to insist upon the performance of
any of the terms or conditions of this Agreement or to exercise any right
hereunder, nor any course of conduct, shall be construed as a waiver or
relinquishment of the future performance of any such term or condition.

 

10.0SEVERABILITY AND COUNTERPARTS

 

10.1         If any portion of this Agreement is found to be invalid, illegal or
unenforceable for any reason, the remainder of the Agreement shall continue in
force and, if needed, the Parties or an appropriate court or tribunal shall
substitute suitable provisions having like economic effect and intent.

 



 

 14    

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

11.0RELATIONSHIP

 

11.1         Nothing in this Agreement shall be construed to create a
principal-agent relationship, partnership or joint venture between ZTE, on the
one hand, and Vringo, on the other hand, or give rise to any fiduciary duty from
one Party to the other Party.

 

12.0NON-RELIANCE

 

12.1         Except as expressly set forth in this Agreement, Vringo makes no
other representation or warranty, express or implied, including but not limited
to representations or warranties with regard to (i) the validity, scope or
essentiality of the Licensed Patents, or (ii) the ability of ZTE to use,
manufacture, have manufactured or ZTE Products free of infringement of Third
Party intellectual property rights, or which are merchantable or fit for any
particular purpose. Vringo shall have no obligation to maintain or prosecute
Licensed Patents.

 

12.2         The Parties declare that they have not relied and will not rely, in
respect of this Agreement or the transactions contemplated pursuant to this
Agreement, on any oral or written representation, agreement, statement of fact,
warranty or information not contained within this Agreement. Other than as set
forth in this Agreement, no promises or inducements for this Agreement have been
made by either Party. In addition, in entering into this Agreement, ZTE declares
that it is not relying and has not relied on any oral or written representation,
statement of fact, warranty or information regarding any of the Licensed
Patents, other than as expressly set forth in this Agreement.

 

13.0AFFILIATE PERFORMANCE

 

13.1         Each Party’s Affiliate that exercises a right or performs an
obligation under this Agreement shall be subject to and bound by the terms and
conditions of this Agreement applicable to such Party to the same extent as if
such Affiliate were an original signatory to this Agreement. Each Party shall
ensure each such Affiliate’s compliance with all terms and conditions of this
Agreement applicable to such Party, and shall be fully liable for any and all
breaches by such Affiliate thereof.

 

14.0EXPENSES

 

14.1         Subject to Section 14.2, the Parties to this Agreement shall pay
their own fees and expenses, including court costs, legal fees and expert fees,
incurred in the prosecution and defense of the Litigations, and incurred by any
of them in the negotiation, preparation and execution of this Agreement. Each
Party expressly waives any claim of fees, costs, expenses, and attorneys’ fees
from or against the other Party or Parties.

 



 

 15    

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

  

14.2         Any payment or part-payment of legal fees, court costs and expert
fees by one party to the other party prior to the Effective Date shall be final
and each party waives any claim to further payment, reimbursement or repayment
of such fees and costs, including under any existing court order or judgment.
Each party shall be entitled to any reimbursement of court fees already paid,
and responsible for any further payment, of court fees, in any proceedings which
they have initiated. The other party shall provide reasonable co-operation in
seeking to maximize the amount of such reimbursement and minimize the amount of
any further payment.

 

15.0NO THIRD-PARTY BENEFICIARIES

 

15.1         This Agreement is solely for the benefit of the Parties hereto, and
no other Person shall be entitled to rely on this Agreement or to anticipate the
benefits of this Agreement or otherwise assert or be entitled to any rights or
licenses as a Third-Party beneficiary hereof.

 

16.0REGISTRATION

 

16.1         To the extent applicable and in accordance with the requirements of
the Regulations on the Administration of Technology Import and Export of the
People’s Republic of China (PRC) and any other applicable PRC laws, ZTE shall
submit relevant application documents as soon as commercially practicable
following the Effective Date for the purpose of registration of this Agreement.
To the extent applicable, Vringo shall provide reasonable assistance to ZTE in
connection with the registration of this Agreement. ZTE shall obtain from the
Registration Authority the “Technology Import Contract Registration Certificate”
for this Agreement promptly following issuance thereof by the Registration
Authority. ZTE shall maintain the original of such certificate and shall deliver
a copy thereof to Vringo promptly following ZTE’s receipt thereof. To the extent
applicable, ZTE shall also be responsible for registering this Agreement before
the state or local intellectual property office of PRC in compliance with the
relevant rules and regulations and Vringo shall provide reasonable assistance to
ZTE in connection with the registration of this Agreement. ZTE shall obtain and
maintain the original Notification of Qualified Registration from the
intellectual property office and shall deliver a copy thereof to Vringo promptly
following ZTE’s receipt thereof.

 

17.0GOVERNING LANGUAGE

 

17.1         The official language of this Agreement shall be English. Any
Chinese version of this Agreement shall be only for convenience and filing with
the appropriate government agency, if required, and not for interpretation of
this Agreement or any other purpose.

 



 

 16    

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

18.0COUNTERPARTS; AMENDMENTS; ENTIRE AGREEMENT, ETC.

 

18.1         This Agreement and any amendments hereto may be executed in one or
more counterparts, each of which shall be an original, but all of which together
shall constitute one instrument. This Agreement may be changed, modified,
amended or supplemented only by written instrument signed by both Parties
hereto. The headings in this Agreement are inserted for convenience only and
shall not constitute a part hereof. As used herein, except as the context
otherwise indicates, the singular shall include the plural and vice versa and
words of any gender shall include any other gender. The conjunction “or” shall
be understood in its inclusive sense (and/or). This Agreement is solely for the
benefit of the Parties hereto, and no other Person (other than the Parties
hereto) shall be entitled to rely on this Agreement or to anticipate the
benefits of this Agreement or otherwise assert or be entitled to any rights as a
Third Party beneficiary hereof. The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.” This
Agreement constitutes the entire agreement and understanding of the Parties with
respect to its subject matter and supersedes all oral communications and prior
writings with respect thereto. For purposes of this Agreement, signatures sent
by facsimile or PDF shall also constitute originals.

 

19.0NOTICES

 

19.1         All notices required or permitted to be given hereunder shall be in
writing and shall be deemed delivered (i) upon receipt if delivered by hand, or
(ii) ten (10) business days after being sent by registered or certified U.S.
airmail, return receipt required, postage prepaid, or (iii) upon transmittal
when transmitted by confirmed telecopy (provided that such notice is followed by
notice pursuant to any of (i) or (ii) above). All notices shall be addressed as
follows:

 



 

 17    

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

  

For ZTE: For Vringo:

Yi Hu

Head of IPR Litigation

5/F, A Building, ZTE Corporation

Hi-tech Road South,

Hi-tech Industrial Park Nanshan

District, Shenzhen, P.R.China,

518057

David L. Cohen

Chief Legal & IP Officer

780 Third Avenue, 12th Floor New York, NY 10017

with a copy to: with a copy to:

Jay H. Reiziss

McDermott Will & Emery

500 North Capitol Street, N.W.

Washington, DC 20001

Mark McCarty

Alston & Bird LLP

One Atlantic Center

1201 West Peachtree Street

Atlanta, GA 30309

 



 

 18    

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

  

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties to be
effective as of the Effective Date.

 

ZTE Corporation   Vringo, Inc.           By: /s/ Shen Nan   By: /s/ David Cohen
          Name:  Shen Nan   Name:  David Cohen Title:  Chief IP Counsel   Chief
Legal and IP Officer           Dated: 12/7/2015   Dated: 12/7/2015

 



 

 19    

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

Exhibit 1

 

Litigations, administrative proceedings, and regulatory proceedings

 



UK ·      High Court of Justice, Chancery Division, Case No. HC 2012-000076 High
Court of Justice, Chancery Division, Case No. HC 2012-000022 Spain

·     Madrid Comm’l Ct. No. 11, Pre-Litigation Discovery 276/2013

·     Madrid Comm’l Ct. No. 10, Ordinary Proceedings 670/2014

·     Barcelona Comm’I Ct. No. 4, Preliminary Injunction 413/2015 (Sec. X)

Germany

·     Landgericht Mannheim, Docket No 2 0 41/13

·     Oberlandesgericht Karlsruhe, Docket No. 6 U 162/13

·     Bundespatentgericht Miinchen, Docket No. 6 Ni 53/14 (1 Ni 59/13)

·     Landgericht Mannheim, Docket No. 7 0 28/14

·     Oberlandesgericht Karlsruhe, Docket No. 6 U 6/15

·     Landgericht DUsseldorf, Docket No. 4a 0 87/13

·     Oberlandesgericht Dusseldorf, Docket No. I-15 U 16/15

·     Landgericht DUsseldorf, Docket No. 4a 0 88/13

·     Oberlandesgericht Dfisseldorf, Docket No. 1-15 U 17/15

·     Bundespatentgericht Miinchen, Docket No. 6 Ni 65/14

·     Landgericht Mannheim, Docket No. 2 0 275/12

·     Bundespatentgericht in Munchen, Docket No. 6 Ni 46/14 (1 Ni 52/13)

·     Bundesgerichtshof, Docket No. X ZR 82/15

·     Landgericht Diisseldoif, Docket No. 4a 0 9/14

·     Oberlandesgericht Dusseldorf, Docket No. 1-15 U 20/15

·     Landgericht Dusseldorf, Docket No. 4a 0 10/14

·     Oberlandesgericht Dusseldorf, Docket No. 1-15 U 21/15

·     Bundespatentgericht MUnchen, Docket No. 2 Ni 13/14

·     Landgericht DUsseldorf, Docket No. 4b 0 140/14

·     Landgericht Diisseldorf, Docket No. 4b 0 141/14

·     Landgericht DUsseldorf, Docket No. 4b 0 142/14

·     Landgericht Diisseldorf, Docket No. 4b 0 143/14

·     Bundespatentgericht MUnchen, Docket No. 5 Ni 24/15

·     Bundespatentgericht MUnchen, Docket No. 6 Ni 11/15

·     Bundespatentgericht Miinchen, Docket No. 6 Ni 12/15

·     Amtsgericht Mannheim - Docket no. 651 M 1136/15

·     Amtsericht Diisseldorf - Docket no. 668 M 1569/15 (671 M 1569/15)



 



 

 20    

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 



Romania

·       Bucharest Tribunal, 3d Civil Division, Docket No. 21321/3/2014

·       Docket no. 21326/3/2014 (Bucharest Tribunal, 4th Civil Division)

·       Docket no. 5982/2/2014 (Bucharest Court of Appeals, 4th Civil Division)

·       Docket no. 21326/3/2014 (Bucharest Court of Appeals, 4th Civil Division)

·       Docket no. 20647/299/2015 (Bucharest 1st District Court)

·       Docket no. 20700/299/2015 (Bucharest 1st District Court)

·       Docket no. 39268/3/2015 (Bucharest Tribunal, 5th Civil Division)

·       Docket no. 1318/2/2015 (Bucharest Court of Appeals, 4th Civil Division)

·       Docket no. 6341/303/2015 (Bucharest 6th District Court)

·       Docket no. 6435/303/2015 (Bucharest 6th District Court)

·       Docket no. 8986/3/2015 (Bucharest Tribunal, 5th Civil Division)

·       Docket no. 1691/2/2015 (Bucharest Court of Appeals, 4th Civil Division)

·       Docket no. 11790/3/2015 (Bucharest Tribunal, 3rd Civil Division)

·       Docket no. 8623/215/2015 (Craiova District Court)

·       Docket no. 11790/3/2015 (Bucharest Court of Appeals, 4th Civil Division)

·       Docket no. 1241/192/2015 (Bolintin Vale District Court)

·       Docket no. 85470/299/2015 (Bucharest 1st District Court)

·       Docket no. 29437/3/2015 (Bucharest Tribunal, 5th Civil Division)

·       Docket no. 29437/3/2015 (Bucharest Court of Appeals, 4th Civil Division)

·       Docket no. 30671/3/2015 (Bucharest Tribunal, 4th Civil Division)

·       Docket no. 92068/299/2015 (Bucharest 1st District Court)

·       Docket no. 101365/299/2015 (Bucharest 1st District Court)

·       Docket no. 37379/4/2015 (Bucharest 4th District Court)

·       Customs detention (request filed by Vringo with the Romanian General
Customs Directorate)

France  ·       Tribunal de Grande Instance, Docket No. 13/06691 Brazil

·       Process n. 0126070-69.2014.8.19.0001

·       Docket no. 0022777-86.2014.8.19.0000

·       Docket no. 0039752-86.2014.8.19.0000

·       Docket no. 0053106-81.2014.8.19.0000

·       Docket no. 0056531-19.2014.8.19.0000

·       Docket no. 0137968-15.2014.4.02.5101

·       Docket no. 0063858-15.2014.8.19.0000

·       Docket no. 0063858-15.2014.8.19.0000

·       Docket no. 0000068-23.2015.8.19.0000

·       Docket no. 0004827-37.2015.4.02.0000

·       Docket no. 0031184-47.2015.8.19.0000

·       Docket no. 0037510-53.2015.4.02.5101

·       Docket no. 0005336-65.2015.4.02.0000

   





 

 21    

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

  

Malaysia   ·      22IP-30-06/2014, Malaysian Patent No MY-142706-A India

·      CS(OS)2168/2013

·      CS(OS)314/2014

·      CS (OS) 2168/2013 including CCP 21/2014,

·      CS (OS) 314/2014 including CCP 116/2014.

Australia   ·      Federal Court Proceeding No. NSD1010/2013 Europe

·      European Commission, Case AT.40202

·      European Patent Office, Opposition to EP 1,842,386, filed 14 May 2015

Netherlands

·      Customs detention (request filed at the Dutch customs authorities)

·      Court of Appeals, The Hague, Preliminary Relief Proceedings

·      District Court, The Hague, Nullification Proceedings for EP (NL)
1,186,119

·      District Court, Rotterdam, Liability Proceedings for the detention of
ZTE’s LTE equipment

·      District Court, The Hague, Proceedings for Injunctive Relief

·      District Court, The Hague, Proceedings for destruction of the seized UMTS
equipment for alleged infringement of EP 1,186,119

·     District Court, The Hague, Proceedings on the merits for alleged
infringement of EP 1,186,119

United States

·     United States District Court for the Southern District of New York Case
No. 1:14-cv-04988-LAK-FM

·     United States District Court for the Southern District of New York Case
No. 1:15-cv-00986-LAK-FM

·      PTAB, IPR2015-00701

·      PTAB, IPR2015-00703

·      PTAB, IPR2015-00704

·      PTAB, IPR2015-00705

·      PTAB, IPR2015-00706

 China

·      Shenzhen Intermediate People’s Court, (2014) No.00167

·      National Development and Reform Commission Investigation.

·      SIPO Reexamination Request, 4W101903

·      SIPO Reexamination Request, 4W101901

·      SIPO Reexamination Request, 4W101909

·      SIPO Reexamination Request, 4W102667

·      SIPO Reexamination Request, 4W102665

·      SIPO Reexamination Request, 4W103002

 



 

 22    

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 



 

·       SIPO Reexamination Request, 4W102942

·       SIPO Reexamination Request, 4W102943

·       SIPO Reexamination Request, 4W103035

·       SIPO Reexamination Request, 4W103063

·       SIPO Reexamination Request, 4W103048

·       SIPO Reexamination Request, 4W103087

·       SIPO Reexamination Request, 4W103061

·       SIPO Reexamination Request, 4W103060

·       SIPO Reexamination Request, 4W103047

·       SIPO Reexamination Request, 4W103058

·       SIPO Reexamination Request, 4W103056

·       SIPO Reexamination Request, 4W103084

·       SIPO Reexamination Request, 4W103083

·       SIPO Reexamination Request, 4W103059

·       SIPO Reexamination Request, 4W103062

·       SIPO Reexamination Request, 4W103082

·       SIPO Reexamination Request, 4W103052

·       SIPO Reexamination Request, 4W103081

·       SIPO Reexamination Request, 4W103051

·       SIPO Reexamination Request, 4W103053

·       SIPO Reexamination Request, 4W103055

·       SIPO Reexamination Request, 4W103089

·       SIPO Reexamination Request, 4W103088

·       SIPO Reexamination Request, 4W103019

·       SIPO Reexamination Request, 4W103142

·       SIPO Reexamination Request, 4W102681

·       SIPO Reexamination Request, 4W102687

·       SIPO Reexamination Request, 4W103460

·       SIPO Reexamination Request, 4W103578

·       SIPO Reexamination Request, 4W103623

·       SIPO Reexamination Request, 4W103788

·       SIPO Reexamination Request, 4W103785

·       SIPO Reexamination Request, 4W103790

·       SIPO Reexamination Request, 4W103791

 



 

 23    

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

Exhibit 2

 

Licensed Patents

 

(as represented by Vringo on November 2, 2015)

 

Country   Number   Filing
Date   Title  CA   CA2276374   26-10-98   Method Of Exiting Collect Information
Phase In Intelligent Network CN   CN 1121795C   26-10-98   Method Of Exiting
Collect Information Phase In Intelligent Network DE   DE69828151.9   26-10-98  
Method Of Exiting Collect Information Phase In Intelligent Network EP   EP956714
  26-10-98   Method Of Exiting Collect Information Phase In Intelligent Network
ES   ES2232966   26-10-98   Method Of Exiting Collect Information Phase In
Intelligent Network F1   FI105981   30-10-97   Method Of Exiting Collect
Information Phase In Intelligent Network FR   FR956714   26-10-98   Method Of
Exiting Collect Information Phase In Intelligent Network GB   GB956714  
26-10-98   Method Of Exiting Collect Information Phase In Intelligent Network IT
  IT956714   26-10-98   Method Of Exiting Collect Information Phase In
Intelligent Network JP   JP4317271   26-10-98   Method Of Exiting Collect
Information Phase In Intelligent Network US   US6393121   29-06-99   Method Of
Exiting Collect Information Phase In Intelligent Network EP   EP1142236  
23-12-99   A Data Transmission Method And A Network Element US   US7792092  
4-10-01   Data Transmission Method And A Network Element BR   BR9917334  
31-05-99   Processo De Transmissão Para A Transmissão De Dados Em Uma Rede De
Telecomunicação, Rede De Telecomunicação, E, Elemento De Rede Em Uma Rede De
Telecomunicação CA   CA2374847   31-05-99   Transmission And Interconnection
Method CN   CN1144487C   31-05-99   Communication Network And Method For Data
Transmission In Communication Network JP   JP3782348   31-05-99   Transmission
And Interconnection Method KR   KR700080   31-05-99   Transmission And
Interconnection Method US   US7072358   28-11-01   Transmission And
Interconnection Method BR   BR0013975   13-09-00   Relocation In A Communication
System

 



 

 24    

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

Country   Number   Filing
Date   Title  CA   CA2384290   13-09-00   Relocation In A Communication System
CN   CN1373979   13-09-00   Relocation In Communication System DE   DE60044939.4
  13-09-00   Relocation of RRC Protocol In SRNS Relocation EP   EP1212919  
13-09-00   Relocation In A Communication System ES   ES2348709   13-09-00  
Relocation In A Communication System GB   GB1212919   13-09-00   Relocation of
RRC Protocol In SRNS Relocation JP   JP3602501   13-09-00   Relocation In A
Communication System KR   KR531144   13-09-00   Relocation In A Communication
System US   US7242933   5-06-02   Relocation In A Communication System AU  
AU773182   11-10-99   Synchronization Method And Apparatus BE   BE1221212  
11-10-99   Synchronization of Protocol Remapping CA   CA2385914   11-10-99  
Synchronization Method And Apparatus CH   CH1221212   11-10-99   Verfahren Und
Vorrichtung Zur Synchronisierung In Einem Kommunikationsystem CN   CN1172462C  
11-10-99   Synchronization Method And Apparatus DE   DE69923611.8   11-10-99  
Synchronization Method And Apparatus EP   EP1221212   11-10-99   Method And
Apparatus For Synchronization Of A Communication System ES   ES2235526  
11-10-99   Synchronization Method And Apparatus FR   FR1221212   11-10-99  
Synchronization of Protocol Remapping GB   GB1221212   11-10-99  
Synchronization of Protocol Remapping IT   IT1221212   11-10-99  
Synchronization of Protocol Remapping JP   JP3694266   11-10-99  
Synchronization Method And Apparatus KR   KR621232   11-10-99   Synchronization
Method And Apparatus NL   NL1221212   11-10-99   Synchronization of Protocol
Remapping SE   SE1221212   11-10-99   Synchronization of Protocol Remapping JP  
JP4357835   4-01-02   Routing Of Call Made To Subscriber JP   JP4929248  
6-08-08   Routing Of Call Given To Subscriber US   US7043246   4-01-02   Routing
Of Call Made To Subscriber CN   CN1232082C   9-03-00   Generic Label
Encapsulation Protocol US   US6331978   9-03-99   Generic Label Encapsulation
Protocol For Carrying Label Switched Packets Over Serial Links MX   MX270588  
11-09-06   Method, Apparatus And Computer Program Product Providing Quality Of
Service Support In A Wireless Communications System CN   CN1981278   10-03-05  
Method, Apparatus And Computer Program Product Providing Quality Of Service
Support In A Wireless Communications System EP   EP1776644   10-03-05   Method,
Apparatus And Computer Program Product Providing Quality Of Service Support In A
Wireless Communications System

 



 

 25    

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

Country   Number   Filing
Date   Title  IN   EN243980   15-09-06   Mobile Station Operable With Radio
Access Network And A Packet Data Serving Node And Method For Operating Such
Mobile Station JP   JP4672002   10-03-05   Method, Apparatus And Computer
Program Product Providing Quality Of Service Support In A Wireless
Communications System US   US7558283   2-03-05   Method, Apparatus And Computer
Program Product Providing Quality Of Service Support In A Wireless
Communications System ZA   ZA200608432   10-03-05   Method, Apparatus And
Computer Program Product Providing Quality Of Service Support In A Wireless
Communications System US   US6408063   23-06-05   Method And Arrangement For
Complementing A Telephone Connection With Additional Information CN   CN1139293
  7-04-00   Rotating Synchronization Channel (SCH) Transmission DE  
DE60039231.7   7-04-00   Rotating SCH Transmission EP   EP1166589   7-04-00  
Rotating Synchronization Channel (Sch) Transmission FR   FR1166589   7-04-00  
Rotating SCH Transmission GB   GB1166589   7-04-00   Rotating SCH Transmission
IT   IT1166589   7-04-00   Rotating SCH Transmission NL   NL1166589   7-04-00  
Rotating SCH Transmission US   US6973060   3-01-00   Rotating Synchronization
Channel (Sch) Transmission AT   AT313233   18-10-01   Positioning A Subscriber
Terminal In A Packet-Switched Mobile Telephony Network Using Both
Packet-Switched And Circuit-Switched Messages BE   BE1330933   18-10-01  
Association of TLLI And SCCP Connection To Enable Fast Deployment Of LCS In BR  
PI0114863-0   18-10-01   Positioning A Subscriber Terminal In A Packet-Switched
Mobile Telephony Network Using Both Packet-Switched And Circuit-Switched
Messages CA   CA2426082   18-10-01   Positioning A Subscriber Terminal In A
Packet-Switched Mobile Telephony Network Using Both Packet-Switched And
Circuit-Switched Messages CH   CH1330933   18-10-01   Association of TLLI And
SCCP Connection To Enable Fast Deployment Of LCS In CN   CN1227943   18-10-01  
Positioning A Subscriber Terminal In A Packet-Switched Mobile Telephony Network
Using Both Packet-Switched And Circuit-Switched Messages

 



 

 26    

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

Country   Number   Filing
Date   Title  DE   DE60115947.0   18-10-01   Positioning A Subscriber Terminal
In A Packet-Switched Mobile Telephony Network Using Both Packet-Switched And
Circuit-Switched Messages EP   EP1330933   18-10-01   Positioning A Subscriber
Terminal In A Packet-Switched Mobile Telephony Network Using Both
Packet-Switched And Circuit-Switched Messages ES   ES2252306   18-10-01  
Positioning A Subscriber Terminal In A Packet- Switched Mobile Telephony Network
Using Both Packet-Switched And Circuit-Switched Messages Fl   FI111044  
24-10-00   Positioning A Subscriber Terminal In A Packet-Switched Mobile
Telephony Network Using Both Packet-Switched And Circuit-Switched Messages FR  
FR1330933   18-10-01   Association of TLLI And SCCP Connection To Enable Fast
Deployment Of LCS In GB   GB1330933   18-10-01   Association of TLLI And SCCP
Connection To Enable Fast Deployment Of LCS In IT   IT1330933   18-10-01  
Association of TLLI And SCCP Connection To Enable Fast Deployment Of LCS In JP  
JP4638470   5-09-07   Positioning A Subscriber Terminal In A Packet-Switched
Mobile Telephony Network Using Both Packet-Switched And Circuit-Switched
Messages KR   KR509575   22-04-03   Positioning A Subscriber Terminal In A
Packet-Switched Mobile Telephony Network Using Both Packet-Switched And
Circuit-Switched Messages NL   NL1330933   18-10-01   Association of TLLI And
SCCP Connection To Enable Fast Deployment Of LCS In SE   SE1330933   18-10-01  
Association of TLLI And SCCP Connection To Enable Fast Deployment Of LCS In SG  
SG95367   18-10-01   Positioning A Subscriber Terminal In A Packet-Switched
Mobile Telephony Network Using Both Packet-Switched And Circuit-Switched
Messages US   US7126940   23-10-01   Positioning A Subscriber Terminal In A
Packet-Switched Mobile Telephone Network ZA   ZA200303108   18-10-01  
Positioning A Subscriber Terminal In A Packet-Switched Mobile Telephony Network
Using Both Packet-Switched And Circuit-Switched Messages DE   DE69331152.5  
24-09-93   Soft Handoff In A Cellular Telecommunications System EP   EP720805  
24-09-93   Soft Handoff In A Cellular Telecommunications System US   US5722074  
14-06-96   Soft Handoff In A Cellular Telecommunications System

 



 

 27    

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

Country   Number   Filing
Date   Title  CN   CN1099206   6-03-96   Facsimile Transmission In A Mobile
Communication System EP   EP0759247   6-03-96   Facsimile Transmission In A
Mobile Communication System US   US5805301   5-11-96   Facsimile Transmission In
A Mobile Communication System BE   BE1186119   6-07-00   Method For Transmitting
A Sequence Of Symbols CH   CH1186119   6-07-00   Method For Transmitting A
Sequence Of Symbols CN   CN101969326   28-10-10   Method For Transmitting A
Sequence of Symbols, Device And Network Element DE   DE60010882.1   6-07-00  
Method For Transmitting A Sequence Of Symbols EP   EP1186119   6-07-00   Method
For Transmitting A Sequence Of Symbols ES   ES2220484   6-07-00   Method For
Transmitting A Sequence Of Symbols FI   H111438   9-07-99   Method For
Transmitting A Sequence Of Symbols FR   FR1186119   6-07-00   Method For
Transmitting A Sequence Of Symbols GB   GB1186119   6-07-00   Method For
Transmitting A Sequence Of Symbols IT   IT1186119   6-07-00   Method For
Transmitting A Sequence Of Symbols JP   JP3977640   6-07-00   Method For
Transmitting A Sequence Of Symbols KR   KR449817   6-07-00   Method For
Transmitting A Sequence Of Symbols NL   NLI186119   6-07-00   Method For
Transmitting A Sequence Of Symbols SE   SE1186119   6-07-00   Method For
Transmitting A Sequence Of Symbols US   US7724720   17-07-06   Method For
Transmitting A Sequence Of Symbols US   US6901046   26-12-01   Method And
Apparatus For Scheduling And Modulation And Coding Selection For Supporting
Quality Of Service In Transmissions On Forward Shared Radio Channels US  
US7561509   26-07-04   Method And Apparatus For Scheduling And Modulation And
Coding Selection For Supporting Quality Of Service In Transmissions On Forward
Shared Radio Channels US   US8774102   21-02-08   Method And Apparatus For
Scheduling And Modulation And Coding Selection For Supporting Quality Of Service
In Transmissions On Forward Shared Radio Channels US   US8929316   14-09-12  
Identifiers In A Communication System US   US6665309   28-06-02   Apparatus, And
Associated Method, For Generating Assignment Information Used Pursuant To
Channel Allocation In A Radio Communication System US   US7050406   12-12-03  
Apparatus, And Associated Method, For Generating Assignment Information Used
Pursuant To Channel Allocation In A Radio Communication System

 



 

 28    

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

Country   Number   Filing
Date   Title  AU   AU696034   13-01-95   Method And System For Controlling
Statistically Multiplexed ATM Bus CA   CA2181333   13-01-95   Method And System
For Controlling Statistically Multiplexed ATM Bus DE   DE69528819.9   13-01-95  
Method And System For Controlling Statistically Multiplexed ATM Bus EP  
EP740875   13-01-95   Method And System For Controlling Statistically
Multiplexed ATM Bus ES   ES2186710   13-01-95   Method And System For
Controlling Statistically Multiplexed ATM Bus FI   FI94816   17-01-94   Method
And System For Controlling Statistically Multiplexed Atm Bus FR   FR740875  
13-01-95   Method And System For Controlling Statistically Multiplexed ATM Bus
GB   GB740875   13-01-95   Method And System For Controlling Statistically
Multiplexed ATM Bus IT   IT740875   13-01-95   Method And System For Controlling
Statistically Multiplexed ATM Bus JP   JP2927553   13-01-95   Method And System
For Controlling Statistically Multiplexed ATM Bus NZ   NZ278086   13-01-95  
Controlling Multiplexed ATM Bus US   US5841774   16-07-96   Method And System
For Controlling Statistically Multiplexed ATM Bus AT   AT367027   16-12-04  
Indicating Initial Floor State In SDP AU   AU200430994 6   16-12-04   Method And
Device For Push-To-Talk Service CH   CH1700419   16-12-04   Indicating Initial
Floor State In SDP CN   CN100495973   16-12-04 .   Method And Device For
Push-To-Talk Service CN   CN101505455   16-12-04   Method And Device For
Push-To-Talk Service DE   DE602004007552.3   16-12-04   Method And Device For
Push-To-Talk Service EP   EP1700419   16-12-04   Method And Device For
Push-To-Talk Service ES   ES2289586   16-12-04   Method And Device For
Push-To-Talk Service I-R   FR1700419   16-12-04   Indicating Initial Floor State
In SDP GB   GB1700419   16-12-04   Indicating Initial Floor State In SDP HU  
HU1700419   16-12-04   Indicating Initial Floor State In SDP IN   IN3722/DELN
P/2006   28-06-06   Method And Device For Push-To-Talk Service IT   IT1700419  
16-12-04   Indicating Initial Floor State In SDP

 



 

 29    

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

Country   Number   Filing
Date   Title  JP   JP4078381   16-12-04   Method And Device For Push-To-Talk
Service KR  

ICR10-

0761805

  16-12-04   Method And Device For Push-To-Talk Service NL   NL1700419  
16-12-04   Indicating Initial Floor State In SDP RO   R01700419   16-12-04  
Indicating Initial Floor State In SDP SE   SE1700419   16-12-04   Indicating
Initial Floor State In SDP US   US7920499   26-03-04   Activation Of Services In
A Communication System BE   BE1719352   18-02-05   Packet Switched Handover In A
Mobile Communication System, During Which A Mobile Node Receives Packets From A
Source Node And A Target Node CZ   CZ1719352   18-02-05   Packet Switched
Handover In A Mobile Communication System, During Which A Mobile Node Receives
Packets From A Source Node And A Target Node DE   DE602005041 106.2   18-02-05  
Packet Switched Handover In A Mobile Communication System, During Which A Mobile
Node Receives Packets From A Source Node And A Target Node EA   EA010335  
18-02-05   Method For Performing Packet Switched Handover In A Mobile
Communication System EP   EP1719352   18-02-05   Packet Switched Handover In A
Mobile Communication System, During Which A Mobile Node Receives Packets From A
Source Node And A Target Node EP   EP2574105   18-02-05   Packet Switched
Handover In A Mobile Communication System, During Which A Mobile Node Receives
Packets From A Source Node And A Target Node EP   EP2574107   18-02-05   Packet
Switched Handover In A Mobile Communication System, During Which A Mobile Node
Receives Packets From A Source Node And A Target Node EP   EP2574106   18-02-05
  Packet Switched Handover In A Mobile Communication System, During Which A
Mobile Node Receives Packets From A Source Node And A Target Node ES   ES2442892
  18-02-05   Packet Switched Handover In A Mobile Communication System, During
Which A Mobile Node Receives Packets From A Source Node And A Target Node FR  
FR1719352   18-02-05   Packet Switched Handover In A Mobile Communication
System, During Which A Mobile Node Receives Packets From A Source Node And A
Target Node

 



 

 30    

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

Country   Number   Filing
Date   Title GB   GB1719352   18-02-05   Packet Switched Handover In A Mobile
Communication System, During Which A Mobile Node Receives Packets From A Source
Node And A Target Node GR   GR1719352   18-02-05   Packet Switched Handover In A
Mobile Communication System, During Which A Mobile Node Receives Packets From A
Source Node And A Target Node HK   HK1183761       Packet Switched Handover In A
Mobile Communication System, During Which A Mobile Node Receives Packets From A
Source Node And A Target Node HK   HK1183760       Packet Switched Handover In A
Mobile Communication System, During Which A Mobile Node Receives Packets From A
Source Node And A Target Node IT   IT1719352   18-02-05   Packet Switched
Handover In A Mobile Communication System, During Which A Mobile Node Receives
Packets From A Source Node And A Target Node NL   NL1719352   18-02-05   Packet
Switched Handover In A Mobile Communication System, During Which A Mobile Node
Receives Packets From A Source Node And A Target Node PL   PL1719352   18-02-05
  Packet Switched Handover In A Mobile Communication System, During Which A
Mobile Node Receives Packets From A Source Node And A Target Node RO   R01719352
  18-02-05   Packet Switched Handover In A Mobile Communication System, During
Which A Mobile Node Receives Packets From A Source Node And A Target Node RU  
EA10335   18-02-05   Method For Performing Packet Switched Handover In A Mobile
Communication System US   US7333793   5-04-04   Method For Performing Packet
Switched Handover In A Mobile Communication System US   US8804654   14-09-07  
Method For Performing Packet Switched Handover In A Mobile Communication System
US   US8942206       Method For Performing Packet Switched Handover In A Mobile
Communication System

 



 

 31    

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

Country   Number   Filing
Date   Title AU   AU200521289 3   14-02-05   Method And Computer Program For
Controlling Radio Resources, User Equipment, Radio Network Controller, And Base
Station CN   CN200580010 576.5   14-02-05   Method And Computer Program For
Controlling Radio Resources, User Equipment, Radio Network Controller, And Base
Station IN   IN261592   14-08-06   Method And Computer Program For Controlling
Radio Resources, User Equipment, Radio Network Controller, And Base Station JP  
JP4551902   14-02-05   Method And Computer Program For Controlling Radio
Resources, User Equipment, Radio Network Controller, And Base Station EP  
EP1779697   12-08-05   Communication System IN   IN1569/DELN P/2007   27-02-07  
Communication System JP   JP4954073   12-08-05   Communication System KR  
KR927525   12-08-05   Communication System CN   CN101044771   3-11-04  
Inter-System Hand-Over Of A Mobile Terminal Operable With A First And A Second
Radio Access Network DE   DE602004021 646.1   3-11-04   Lack Of Channel Codings
Implies A Handover DK   DK1808029   3-11-04   Inter-System Hand-Over Of A Mobile
Terminal Operable With A First And A Second Radio Access Network EP   EP1808029
  3-11-04   Inter-System Hand-Over Of A Mobile Terminal Operable With A First
And A Second Radio Access Network GB   GB1808029   3-11-04   Lack Of Channel
Codings Implies A Handover IN   2238/DELNP/ 2007   3-08-07   Inter-System
Hand-Over Of A Mobile Terminal Operable With A First And A Second Radio Access
Network JP   JP4612050   3-11-04   Inter-System Hand-Over Of A Mobile Terminal
Operable With A First And A Second Radio Access Network KR   KR912629   3-11-04
  Inter-System Hand-Over Of A Mobile Terminal Operable With A First And A Second
Radio Access Network MY   MY-142706-A   3-11-04   Inter-System. Hand-Over Of A
Mobile Terminal Operable With A First And A Second Radio Access Network PK  
PK141924   24-08-05   Inter-System Hand-Over Of A Mobile Terminal Operable With
A First And A Second Radio Access Network

 



 

 32    

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

Country   Number   Filing
Date   Title RO   R01808029   3-11-04   Lack Of Channel Codings Implies A
Handover TW   1393462   18-10-05   Inter-System Hand-Over Of A Mobile Terminal
Operable With A First And A Second Radio Access Network US   US 8812000  
3-11-04   Inter-System Hand-Over Of A Mobile Terminal Operable With A First And
A Second Radio Access Network EP   EP1842386   8-12-05   Downlink Data
Optimization For Packet Switched Handover RU   RU2405285   8-12-05  
Optimisation Of Data Transfer Along Downlink In Process Of Service Transfer With
Switching Of Packets AP   AP2390   29-09-06   Method, Device, System And
Software Product For Providing System Information To Enable Packet Switched
Handover CN   C_N101278589   29-09-06   Method, Device, System And Software
Product For Providing System Information To Enable Packet Switched Handover EP  
EP1938648   29-09-06   Method, Device, System And Software Product For Providing
System Information To Enable Packet Switched Handover IN   IN1917/DELN P/2008  
4=03-08   Method, Device, System And Software Product For Providing System
Information To Enable Packet Switched Handover JP  

JP2009-

509448

  29-09-06   Method, Device, System And Software Product For Providing System
Information To Enable Packet Switched Handover JP   JP 2013-21669         KR  

KR10-

0992075

  29-09-06   Method, Device, System And Software Product For Providing System
Information To Enable Packet Switched Handover PK   PK1286/2006       Method,
Device, System And Software Product For Providing System Information To Enable
Packet Switched Handover TW   TW95136469   29-09-06   Method, Device, System And
Software Product For Providing System Information To Enable Packet Switched
Handover US   US200700709 49   28-09-06   Method, Device, System And Software
Product For Providing System Information To Enable Packet Switched Handover

 



 

 33    

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

Country   Number   Filing
Date   Title US   US20130003705   13-09-12   Method, Device, System And Software
Product For Providing System Information To Enable Packet Switched Handover CN  
CN1084985   24-11-95   Method For Indicating A Multi-Slot Channel In A TDMA
Radio-System ES   ES2113810   15-11-95   Signalling Channel And Channel Type For
Use By Mobile GB   GB2295525   3-11-95   Signalling Channel And Channel Type For
Use By Mobile NL   NL1001744   24-11-95   Signalling Channel And Channel Type
For Use By Mobile US   US6295286   4-08-97   Method For Indicating A Multi-Slot
Channel In A TDMA Radio System AU   AU716158   31-10-96   Data Transmission
Method EP   EP0858698   31-10-96   Data Transmission Method US   US7420948  
9-09-05   Data Transmission Method US   US6970441   18-08-98   Data Transmission
Method EP   EP1044575   30-12-97   Broadband Cellular Network Device US  
US6859447   29-06-00   Broadband Cellular Network Device AT   AT305709  
30-03-99   Method Of Measuring Time Difference, And Radio System AU   AU755890  
30-03-99   Method Of Measuring Time Difference, And Radio System CH   CH1068762
  30-03-99   Method Of Measuring Time Difference, And Radio System CN  
CN99804679. 5   30-03-99   Method Of Measuring Time Difference, And Radio System
DE   DE69927492.3   30-03-99   Method Of Measuring Time Difference, And Radio
System EP   EP1068762   30-03-99   Method Of Measuring Time Difference, And
Radio System FR   FR1068762   30-03-99   Method Of Measuring Time Difference,
And Radio System GB   GB1068762   30-03-99   Method Of Measuring Time
Difference, And Radio System JP   JP4059626   30-03-99   Method Of Measuring
Time Difference, And Radio System NL   NL1068762   30-03-99   Tracking of Real
Time and Observed Time Difference Values In Time NO   N0325596   30-03-99  
Method Of Measuring Time Difference, And Radio System US   US6456237   29-09-00
  Method Of Measuring Time Difference, And Radio System

 



 

 34    

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 

Exhibit 3

 

Draft Letter to the United States District Court for the Southern District of
New York

 

VIA ECF AND HAND DELIVERY

 

The Honorable Lewis A. Kaplan
United States Court House
500 Pearl St.
New York, NY 10007-1312

 

Re:Vringo, Inc. v. ZTE Corp., et al., No. 14-cv-4988
ZTE Corp. v. Vringo, Inc., et al., No. 15-cv-0986

 

Dear Judge Kaplan:

 

We represent Vringo in the above-referenced matters. We write on behalf of all
parties to inform the Court that the parties have agreed to a global settlement
of all outstanding litigations between the parties, including the
above-referenced matters. The parties will file a joint stipulation of dismissal
by the end of the month. In the meantime, the parties write to inform the Court
of the settlement to avoid any unnecessary burden on the Court’s resources.

 

Respectfully submitted,

 

Karl Geercken

 

Alston & Bird LLP
90 Park Avenue
New York, NY 10016

 

cc: counsel of record (via ECF and email)

 



 

 35    

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

 